DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-30 are allowable over the art of record.   

The prior art taken alone or in combination failed to teach or suggest :  
“broadcasting a verification request for the proposed blockchain transaction to one or more
verification computing systems, said transaction request including the situational detail data, 
whereupon receiving the verification request, said one or more verification computing systems 
being caused to perform the steps of: analyzing the situational detail data to determine a likelihood of fraud associated with the proposed blockchain transaction, determining whether the proposed blockchain transaction satisfies one or more pre-agreed threshold parameters, perfecting, based on said analyzing and said determining, the proposed blockchain transaction to create a perfected blockchain transaction” as recited in independent claim 1 as similarly recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  Each claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Skala et al (US Patent No.  10354325) disclose different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system.  A proof of work system may require some type of work, such as the solving of calculations, from one or more participants on the network to verify transactions and/or create new assets.  In embodiments, a miner can verify as many transactions as computationally possible.  A proof of work system may be computationally and/or energy intensive. In embodiments, the network may limit the transactions that a miner may verify.

Kanza et al (US Pub. NO. 20200014529)  disclose a system and method directed to location-based blockchain a localized corroborator system can receive, from a user device, an initiation message including a public key, and in response, can generate and send the random session identifier to the user device.  The system can receive, from the user device, a signed session identifier including the random session identifier signed by the user device using a private key.  The system can check a time that elapsed between sending the random session identifier to the user device and receiving the signed session identifier from the user device.  The system can verify authenticity of the signed session identifier using the public key.  In response 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
February 9, 2022